Citation Nr: 0319297	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-22 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
hemangioma, base of the tongue.

2.  Entitlement to service connection for hemangiomas of the 
roof of the mouth; pendunculated mass, anterior wall of the 
trachea; dysphagia; and hoarseness.

3.  Entitlement to an increased rating for left leg gunshot 
wound residuals, Muscle Group XI, with myositis of the left 
thigh and left medial meniscectomy.

4.  Entitlement to specially adapted housing or special home 
adaptation grant.

5.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On February 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  vascular.  Send the claims 
folder to the examiner for review.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed hemangioma at the 
base of the tongue or roof of the mouth, 
pedunculated mass at the anterior wall of 
the trachea, dysphagia, or hoarseness 
found is the result of VA hospitalization 
or medical or surgical treatment, 
specifically medication provided by VA to 
the veteran, to include Coumadin and/or 
Heparin.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  orthopedic.  Send the 
claims folder to the examiner for review.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must comment whether there is 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent does any finding of 
recurrent subluxation or lateral 
instability deviate from the norm (i.e. 
mild, moderate, severe).  Additionally, 
the examiner must record the range of 
left knee motion in degrees.  The 
examiner must further report the degree 
of limitation on normal functioning of 
the left knee caused by pain, and provide 
a complete and detailed discussion with 
respect to any weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  Rather than simply 
reporting that pain on motion is present, 
the examiner must provide a description 
of the effect, if any, of the veteran's 
pain on left knee function and movement.  
In particular, it must be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner must 
evaluate the range of left knee motion, 
and determine whether flare-ups of the 
disorder cause additional limitation of 
motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination; or if 
flare-ups do not cause an additional loss 
of range of motion; or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner must so state for the record.  
The examiner must comment upon whether 
any limitation of motion of the left knee 
is due to any arthritis found, or due to 
the veteran's gunshot wound injury to 
Muscle Group XI.  The examiner must also 
comment upon whether the veteran's 
service-connected left leg disorders, 
left foot frostbite, and right foot 
frostbite, results in the necessity for 
regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible.  Additionally, the examiner 
must comment upon whether the veteran 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  This determination 
should be made on the basis of the actual 
remaining function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should state whether there is 
extremely unfavorable ankylosis of the 
left knee, or complete ankylosis of two 
major joints of the left lower extremity, 
or shortening of a lower extremity of 3 
1/2 inches or more.  It should also be 
noted whether there is complete paralysis 
of the external popliteal (common 
peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic 
changes, including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve; as well as 
slight droop of the first phalanges of 
all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) 
of the proximal phalanges of the toes, 
loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia 
covering the entire dorsum of the foot 
and toes.  If additional specialty 
examinations, to include neurology, are 
considered necessary by the examiner in 
order to complete this development, such 
examinations should be conducted.  
Complete reasons and bases must accompany 
any opinion offered.  Any report prepared 
should be typed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





